Citation Nr: 1810300	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-31 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 11, 2012, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1998 to March 2006.

This matter comes before the Board of Veterans Appeals (Board) from an October 2012 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted a TDIU rating, effective January 11, 2012.

The Board remanded the claim to the Director of Compensation Service for extraschedular consideration in May 2017.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

1.  In a November 2017 decision, the Director of Compensation Service denied entitlement to TDIU on an extraschedular basis prior to January 11, 2012.

2.  The record evidence is in relative equipoise as to whether the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities prior to January 11, 2012.

3.  The record evidence shows that the Veteran's original claim of entitlement to TDIU was December 14, 2009.

4.  The earliest effective date for the establishment of TDIU is December 14, 2009, the date the Veteran first filed his claim and asserted that he was unemployable due to service-connected disabilities.  







CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU on an extraschedular basis prior to January 11, 2012 are met.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015); 38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.314, 3.321, 3.340, 4.16 (2017).

2.  The criteria for an effective date of December 14, 2009 for the grant of TDIU are met.  38 U.S.C. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2017).  If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C. § 5110(b)(1) (West 2014); 38 C.F.R. 
§ 3.400(b)(2)(i) (2017).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2017).  

Schedular TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  In determining whether an appellant is entitled to a TDIU, the Veteran's non service-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

An October 2012 rating decision granted service connection for the Veteran's peripheral neuropathy of the right upper extremity and assigned a 30 percent rating, and also granted service connection for peripheral neuropathy of the left upper extremity and of the right and left lower extremities, and assigned 30 percent ratings for each, which resulted in a combined rating of 90 percent, effective January 11, 2012.  The Veteran had a combined 90 percent rating, which met the criteria under 38 C.F.R. § 4.16(a) for a TDIU rating, the RO also granted a TDIU rating, effective from January 11, 2012.  

The Veteran asserts that TDIU is warranted prior to January 11, 2012.  Prior to January 11, 2012, the Veteran was service connected for obstructive sleep apnea, rated as 50 percent disabling; diabetes mellitus, rated as 20 percent disabling; gastroesophageal reflux disease, rated as 10 percent disabling; hypertension, rated as 0 percent disabling; and tinea pedis, rated as 0 percent disabling.  Because the Veteran's overall combined service-connected disability rating was 60 percent prior to January 11, 2012, the Veteran did not meet the schedular percentage requirements for a TDIU rating and, the claim was referred to the Secretary of Compensation Service for extraschedular consideration.  38 C.F.R. §§ 4.16(b), 4.25.

In a November 2017 decision, the Director of Compensation Service denied TDIU on an extraschedular basis prior to January 11, 2012.  The Director's extraschedular decision is one of fact, and is reviewable by the Board on a de novo basis; it may serve to inform the Board's review, but it is not evidence.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-58 (2015); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[A]lthough the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").  Indeed, the Board is permitted to review the entirety of the proceedings below.  38 U.S.C. § 7104 (a) (stating that the Board's review is "based on the entire record in the proceeding and upon consideration of all evidence and material of record").  It follows that the Board has jurisdiction to review whether the decision to deny extraschedular TDIU was appropriate.  Anderson, 22 Vet. App. at 428. 

In Kuppamala, the Court stated that the Board has the requisite experience to assign extraschedular ratings, as it considers the average impairment in earning capacity in every decision involving the rating schedule.  Id. at 457.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala, 27 Vet. App. at 456. 

As such, in reviewing the Director's decision de novo, the Board finds that the evidence is in relative equipoise as to whether the Veteran in rendered unemployable by his service connected disabilities.  

On his formal claim for a TDIU rating (VA Form 21-8940), received on December 14, 2009, the Veteran contended that his sleep apnea and diabetes were the disabilities that prevented him from securing or following any substantially gainful occupation; that his disabilities affected full time employment as of July 19, 2009; and that he last worked full time in July 2009, as a store worker in the Defense Commissary Agency.  He also indicated that he left his last job because of his disabilities, and that he had tried to obtain clerical employment since he became too disabled to work.  The Veteran contended that pursuant to his doctor's orders, his diabetes and sleep apnea were too uncontrollable to continue to be employed.  The Veteran also contended that he had been to numerous doctors and treatments and still could not remain gainfully employed due to diabetes and sleep apnea.  

On a VA examination dated in July 2006, it was noted that the Veteran was diagnosed with diabetes in 2004 and that it had been poorly controlled since that time despite the use of insulin.  He was also diagnosed with sleep apnea in 2004 and was still not sleeping well despite having a CPAP.  The final impressions included diabetes mellitus, type II, poorly controlled secondary to inadequate therapy and possibly dietary indiscretion, and it was noted that the Veteran's self-reported visits to the ER and hospitalizations suggested this had a tremendous impact on his daily life, and he needed a referral to an endocrinologist for more aggressive care.  With regard to hypertension, it was noted that his blood pressure was not controlled, but the examiner did not feel that his blood pressure was elevated to the point of interfering with his job and ADLs (activities of daily living).  With regard to hyperlipidemia, it was noted that despite therapy, the Veteran's cholesterol was still grossly abnormal.  While there was no evidence that his hyperlipidemia was directly impairing his occupation or ADLs at that time, the examiner noted that left uncontrolled he would most certainly develop the associated complications such as stroke and myocardial infarction (MI).  With regard to obstructive sleep apnea, it was noted that the Veteran was morbidly obese and complained of daytime fatigue and hypersomnolence - despite CPAP therapy and prior surgical therapy.  It was noted that a repeat sleep study might help ensure the Veteran was on the correct level of CPAP, but that given his morbid obesity and deconditioning, he was going to have daytime fatigue and somnolence no matter how the doctors treated him, thus, a repeat sleep study will not allow the doctor to quantify how much of his symptoms are due to apnea.  With regard to gastroesophageal reflux disease, it was noted that given the Veteran's obesity and diabetes, it would be difficult to control.  It was noted that the Veteran had daily symptoms but the examiner wished to reserve quantifying the influence on the Veteran's occupation and ADLs until he was on adequate therapy.  Finally, with regard to the Veteran's allergic rhinitis, this was noted to be a seasonal problem that was relieved with medications, and had minimal impact on the Veteran's occupation and ADLs.

Private treatment records show that in April 2008 the Veteran was seen for complaints of dizziness, body weakness with fatigue, and headaches.  It was noted that his blood sugar had been out of control for the past 3 months and was oscillating up and down.  The assessment was diabetes mellitus, poorly controlled.  

Treatment records from the U.S Army MEDDAC Heidelberg show that in July 2009, it was noted that the Veteran's glucose was elevated because he worked the night shift, and that he had been sent home from work the night prior. 

In a private treatment record dated in July 2009, it was noted that the Veteran was sent home from work the night before, and that his glucose was elevated since he worked the night shift and could not sleep during the day.  In May and June 2010 it was noted that the Veteran was unemployed.  

In a private treatment record dated in May 2011, the Veteran was seen for follow-up for diabetes.  It was noted that he had a history of diabetes type II, hypertension, dyslipidemia, and obesity, and had "wildly uncontrolled" diabetes for over a year.  It was noted that he had not had any labs drawn since September 2010 and needed his routine laboratory drawn, and that he had complaints of his glucose still being out of control.  For occupational history there was a notation of "student".  The assessment included diabetic peripheral neuropathy type 2 - uncontrolled.

On a VA examination dated in January 2012, it was noted that the Veteran complained of diabetes mellitus since 2002, which had been treated with insulin from the onset and was difficult to control.  It was also noted that he had visual disorders for a year, and peripheral nerve problems and occasional dizziness for the last six months.  The examiner summarized that the Veteran's essential hypertension, without secondary organ complications of the kidneys or the heart, was well controlled under the present therapy with no limitations of daily life; that his insulin-dependent diabetes mellitus must be classed as in a crisis, and must be classified as severe with significant limitations of physical stamina based on the significantly high blood sugar level; and moderately elevated liver transaminases in combination with sonographic aspect of a fatty liver which was also noted to be diabetes-induced non-alcoholic fatty liver.  It was noted that the Veteran had been in Germany for a while and was not presently working.  

On a VA examination in July 2012, it was noted that with regard to his work history the Veteran had reported that he served in the Army until 2006 and that since his separation from military service, he had been able to perform only short jobs of a few months and then could not continue because of health problems.

The Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities solely rendered him unable to obtain and maintain substantially gainful employment prior to January 11, 2012.  Significantly, the medical treatment records show that the Veteran's service-connected diabetes remained consistently uncontrolled causing significant physical limitations impacting his ability to work.  

In sum the evidence is in relative equipoise as to whether the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  Thus, resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU on an extraschedular basis prior to January 11, 2012 is warranted.     

In addition, as previously noted, the effective date of an award of disability compensation based on an original claim generally shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2017).  Here, the Board finds that the evidence is sufficient to show that the Veteran was unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities when he filed his TDIU on December 14, 2009.  

Thus, TDIU is granted on an extraschedular basis effective December 14, 2009.  




ORDER

Entitlement to an effective date of December 14, 2009, for the grant of a TDIU is granted. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


